
	
		II
		109th CONGRESS
		2d Session
		S. 3745
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a tax
		  credit for certain employer-provided retiree health care coverage, and for
		  other purposes.
	
	
		1.Credit for certain
			 employer-provided retiree health care coverage
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following:
				
					45N.Employer-provided
				retiree health care coverage
						(a)General
				ruleFor purposes of section 38, in the case of an eligible
				employer, the retiree health care coverage credit determined under this section
				for the taxable year is an amount equal to 10 percent of qualified retiree
				health care expenses paid or incurred by the taxpayer during such taxable year
				in connection with the provision of qualified retiree health care
				coverage.
						(b)Eligible
				employerFor purposes of this section, the term eligible
				employer means for a taxable year any employer—
							(1)which is eligible
				for the deduction under section 199 for such taxable year, or
							(2)at least 50
				percent of the gross receipts of which derived from activities within the
				United States for such taxable year are domestic production gross receipts (as
				defined in section 199(c)(4)).
							(c)Qualified
				retiree health care expensesFor purposes of this section, the
				term qualified retiree health care expenses means any amount paid
				or incurred by an eligible employer for qualified retiree health care coverage
				to the extent such amount is attributable to coverage provided to any employee
				and such employee's spouse and dependents while such employee is a qualified
				employee.
						(d)Qualified
				employeeFor purposes of this section—
							(1)In
				generalThe term qualified employee means any
				retired employee of an employer who, with respect to any period—
								(A)has attained 55
				but not 66 years of age, and
								(B)is not provided
				health insurance coverage under title XVIII of the
				Social Security Act.
								(2)EmployeeThe
				term employee does not include an employee within the meaning of
				section 401(c)(1).
							(e)Qualified
				retiree health care coverageFor purposes of this section, the
				term qualified retiree health care coverage means health care
				coverage, through the purchase of insurance or otherwise, the value of which
				meets or exceeds on an actuarial basis the value of any service benefit plan
				(standard option with preferred provider organization) offered under chapter 89
				of title 5, United States Code.
						(f)Certain rules
				made applicableFor purposes of this section, rules similar to
				the rules of section 52 shall apply.
						(g)Denial of
				double benefits
							(1)Other
				creditsNo credit under any other provision of this chapter shall
				be allowed with respect to qualified retiree health care expenses taken into
				account under subsection (a).
							(2)DeductionThe
				amount of any deduction allowable under this chapter with respect to any
				qualified retiree health care expenses paid or incurred during the taxable year
				shall be reduced by the amount of the credit allowed under subsection (a) with
				respect to such expenses for such taxable year.
							(h)ElectionThis
				section shall apply to any taxpayer for any taxable year only if such taxpayer
				elects (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section apply for such taxable year.
						(i)TerminationThis
				section shall not apply to premiums paid or incurred after December 31,
				2009.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 (relating to current year business credit) is amended by
			 striking and at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting , plus, and by
			 adding at the end the following:
				
					(31)the retiree
				health care coverage credit determined under section
				45N.
					.
			(c)Credit allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (defining specified credits) is amended by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(iii)the credit
				determined under section
				45N.
					.
			(d)10-year
			 carryback and unlimited carryforward of creditSubsection (a) of
			 section 39 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)10-year
				carryback and unlimited carryforward for premiums creditIn the
				case of the retiree health care coverage credit under section 45N—
						(A)this section
				shall be applied separately from the business credit (other than such retiree
				health care coverage credit),
						(B)paragraph (1)
				shall be applied by substituting 10 taxable years for 1
				taxable years in subparagraph (A) thereof and by striking
				20 in subparagraph (B) thereof, and
						(C)paragraph (2)
				shall be applied by striking 21 in subparagraph (A) thereof and
				by striking 20 in subparagraph (B)
				thereof.
						.
			(e)Conforming
			 amendments
				(1)Section 6501(m)
			 of the Internal Revenue Code of 1986 is amended by inserting
			 45N(h), after 45C(d)(4),.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following:
					
						
							Sec. 45N. Employer-provided retiree health
				care insurance
				premiums.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			
